Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 07/14/2021.
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 07/14/2021 have been fully considered but they are not fully persuasive.
Regarding the 101 rejection, in light of the amendments and the arguments that the amended claims provide “an improvement in the functioning of a computer”, the examiner has withdrawn the 101 rejection.
Regarding the 112b rejections, in light of the amendments these rejections have been withdrawn.
Applicant’s arguments with regards to the art rejections have been considered and appear to be directed solely to the instant amendments to the claims. Accordingly, the claims are addressed in the body of the rejections below.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Demiryurek (U.S. Pub. No. 2012/0283948) in view of Theurer (Incremental Updates of Contraction Hierarchies for Road Network Routing – NPL).
Regarding claim 1:
Demiryurek teaches:
A method (a method [0006]), comprising: 
identifying, by a device (The described and claimed methods can be implemented using a computer program encoded on a computer-readable medium or in a larger computer system (e.g., an online mapping and direction finding server system) [0010]), a plurality of nodes (identifying one of the multiple transit nodes through which to start searching an adjacent higher level of the hierarchy using the core regions and the extended regions for the transit nodes. [0008]) interconnected by a plurality of paths in a road network (for each of multiple transit nodes connecting adjacent levels of the hierarchy, precomputing a core region and an extended region around the transit node based on lower-bound and upper-bound graphs corresponding to the road network graph [0008]);
dividing, by the device, the road network into a plurality of partitions (partitioning a road network graph into subgraphs, wherein the road network graph has associated time-dependent edge weights [0006]; we partition the road network to non-overlapping partitions [0033]; fig. 4);
generating, by the device, a plurality of contraction hierarchies for each partition of the plurality of partitions (fig. 5, partition S1 and partition S2 showing contracted hierarchy; for each one of the subgraphs, which includes interior nodes and border nodes, determining a minimum lower-bound fastest path cost between the border nodes and the interior nodes of the one subgraph, based on minimum edge weight values in the one subgraph [0006]);
generating, by the device and based on the plurality of contraction hierarchies, an overlay network (for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]; examiner is interpreting the portion and calculations performed between the border points of S1 and S2 as constituting "an overlay network" since it is contracting down the paths of the road network that are not included in the first or second partition associated with the source or destination nodes respectively.);
generating, by the device, an overall contraction hierarchy for the overlay network (fig. 5, paths between S1 and S2; for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]);
obtaining, by the device, information relating to an origination point and a destination point associated with the road network (a source and destination have been set by a query and a fastest path shown to the user [0030]);
identifying, by the device, a first partition (source s in partition S.sub.i[0060]), of the plurality of partitions (fig. 4; we partition the road network to non-overlapping partitions [0033]), and a second partition (destination d in partition S.sub.j [0060]), of the plurality of partitions (fig. 4; we partition the road network to non-overlapping partitions [0033]),
wherein the first partition is associated with the origination point (fig. 5, partition S1 containing origination point s) and corresponds to a first contraction hierarchy (source s in partition S.sub.i[0060]), of the plurality of contraction hierarchies (fig. 4; we partition the road network to non-overlapping partitions [0033]),
wherein the second partition is associated with the destination point (fig. 5, partition S2 containing destination point d; Assuming that an on-line time-dependent fastest path query requests a path from source s in partition S.sub.i to destination d in partition S.sub.j, the fastest path must pass through from one border node b.sub.i in S.sub.i and another border node b.sub.j in S.sub.j. [0060]) and corresponds to a second contraction hierarchy (destination d in partition S.sub.j [0060]), of the plurality of contraction hierarchies (fig. 4; we partition the road network to non-overlapping partitions [0033]),
and determining, by the device, a route from the origination point to the destination point (finding a path between a first node in a first of the subgraphs and a second node in a second of the subgraphs using a search directed in accordance with a lower-bound estimator of travel time, [0006],) based on the first contraction hierarchy (the lower-, the second contraction hierarchy (the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the second subgraph [0006]; fig. 5, contraction hierarchy of partition S2), and the overall contraction hierarchy (the minimum lower-bound fastest path cost between respective border nodes of the first and second subgraphs, [0006]; fig. 5, nodes connecting S1 and S2 representing the overall path through all other partitions not associated with the source or destination node.).
Demiryurek does not teach, however Theurer teaches:
and wherein the first contraction hierarchy and the second contraction hierarchy (Theurer teaches the “clustered update” for a contraction hierarchy however doesn’t specifically teach that the contraction hierarchy is the first and second hierarchy. However the examiner asserts this would fall under routine optimization (See MPEP 2144.05(II)(A)) since there are a finite amount of contraction hierarchies over the map and the beginning and end of the route are most likely to have more lower level roads with higher variance that would be more sensitive to traffic conditions and therefore require more frequent updating. Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to have applied the “cluster updates” of Theurer to the first and second contraction hierarchies.) are configured to be discretely regenerated (The number of contractions and the runtime for the clustered updates are shown for each graph in Figure 4.2. The increasing measurements refer to the increasing algorithm with the 1.05 multiplier, and the decreasing ones refer to the general algorithm with the 0.95 multiplier. The measurements are compared to the performance of  based on update information relating to changes to the road network (The deletion (or setting an edge weight to infinity) would be a common use case for road networks to respond to road blocks due to an accident. For all graphs, we could perform this operation in a matter of milliseconds that would otherwise take minutes for large national networks. This allows adapting to the new graph and changing the routing according to the new situation almost instantaneously. Moreover, our multi-edge update tests have shown that updating multiple edges in close vicinity (as would be the case with local traffic jams) can be done with little additional cost compared to updating a single edge. [page 58]) within the first partition or the second partition (“in our first experiment, we randomly choose a clustered set of edges of varying size. From a random starting vertex, a breadth-first search is performed and all edges that are encountered are updated with some multiplier until the target number of edges for the test is reached. Such a clustered update is the ideal case and will achieve the best performance for multiple edge updates” [page 49]; examiner notes that the updates are only being performed in the area of the cluster where the updates are applied to the edge weights.);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek to include the teachings as taught by Theurer because “Results show significant speed-ups over rebuilding the acceleration structure from scratch, for both single-edge updates as well as multi-edge updates in close vicinity. This allows responding to dynamic events much more quickly.” [Theurer, page iv]
Regarding claim 6:
Demiryurek in view of Theurer, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek further teaches:
determining the route from the origination point to the destination point based on the first contraction hierarchy, the second contraction hierarchy, and the overall contraction hierarchy (finding a path between a first node in a first of the subgraphs and a second node in a second of the subgraphs using a search directed in accordance with a lower-bound estimator of travel time, the lower-bound estimator being the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the first subgraph, the minimum lower-bound fastest path cost between respective border nodes of the first and second subgraphs, and the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the second subgraph [0006]) comprises:
identifying (we partition the road network to non-overlapping partitions (an off-line operation) and precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]; We will use the precomputed node-to-border, border-to-border, and border-to-node lower-bound travel-times referred to as distance labels to construct our heuristic function for online time-dependent A* search. [0057]) a first set of nodes of the first contraction hierarchy (fig. 5, nodes in S1), a second set of nodes of the second contraction hierarchy (fig. 5, nodes in S2), and a third set of nodes of the overall contraction (fig. 5, nodes between S1 and S2);
traversing, from the origination point (searches forward from the source [0064]), one or more of the first set of nodes (fig. 5, nodes with bolded paths in S1) and one or more of the third set of nodes (fig. 5, bolded paths between S1 and S2; fig. 6, meeting point u) based on a respective priority value associated with each node of the first set of nodes and the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]);
determining, based on traversing the one or more of the first set of nodes and the one or more of the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]), a first set of partial routes (fig. 6, paths from s to u);
traversing, from the destination point (backwards from the destination [0064]), one or more of the second set of nodes (fig. 5, nodes with bolded paths in S2) and one or more of the third set of nodes (fig. 5, bolded paths between S1 and S2; fig. 6, meeting point u) based on a respective priority value associated with each node of the second set of nodes the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]); 
determining, based on traversing the one or more of the second set of nodes and the one or more of the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066])), a second set of partial routes (fig. 6, paths from d to u);
and determining the route from the origination point to the destination point (Once both searches stop, H will include all the candidate nodes that can possibly be part of the time-dependent fastest path to d. Finally, we continue the forward search considering only the nodes in H until we reach d (Line 11). [0066]) based on the first set of partial routes and the second set of partial routes (To further speed-up the computation, we propose a bidirectional search that simultaneously searches forward from the source and backwards from the destination until the search frontiers meet. [0064]).
Regarding claim 8:
Demiryurek teaches:
A device (The described and claimed methods can be implemented using a computer program encoded on a computer-readable medium or in a larger computer system (e.g., an online mapping and direction finding server system) [0010]), comprising: 
one or more memories (the one or more computers including at least one processor and at least one memory device [0010]); 
and one or more processors (the one or more computers including at least one processor and at least one memory device [0010]), communicatively coupled to the one or more memories (the memory would inherently be coupled to the processor), configured to: 
identify a plurality of nodes interconnected by a plurality of paths in a road network (for each of multiple transit nodes connecting adjacent levels of the hierarchy, precomputing a core region and an extended region around the transit node based on lower-bound and upper-bound graphs corresponding to the road network graph; and identifying one of the multiple transit nodes through which to start searching an adjacent ; 
divide the road network into a plurality of partitions (partitioning a road network graph into subgraphs, wherein the road network graph has associated time-dependent edge weights [0006]; we partition the road network to non-overlapping partitions [0033]; fig. 4);
generate a plurality of contraction hierarchies for the plurality of partitions (fig. 5, partition S1 and partition S2 showing contracted hierarchy; for each one of the subgraphs, which includes interior nodes and border nodes, determining a minimum lower-bound fastest path cost between the border nodes and the interior nodes of the one subgraph, based on minimum edge weight values in the one subgraph [0006]); 
generate, based on the plurality of contraction hierarchies, an overlay network (for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]; examiner is interpreting as this constituting "an overlay network" since it is contracting down the paths of the road network that are not included in the first or second partition associated with the source or destination nodes respectively.); 
generate an overall contraction hierarchy for the overlay network (fig. 5, paths between S1 and S2; for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]); 
obtain information relating to an origination point and a destination point associated with the road network (a source and destination have been set by a query and a fastest path shown to the user [0030]); 
identify a first partition (source s in partition S.sub.i[0060]), of the plurality of partitions (fig. 4; we partition the road network to non-overlapping partitions [0033]), and a second partition (destination d in partition S.sub.j [0060]), of the plurality of partitions (fig. 4; we partition the road network to non-overlapping partitions [0033]),
wherein the first partition is associated with the origination point (fig. 5, partition S1 containing origination point s) and corresponds to a first contraction hierarchy (source s in partition S.sub.i[0060]), of the plurality of contraction hierarchies (fig. 4; we partition the road network to non-overlapping partitions [0033]),
wherein the second partition is associated with the destination point (fig. 5, partition S2 containing destination point d; Assuming that an on-line time-dependent fastest path query requests a path from source s in partition S.sub.i to destination d in partition S.sub.j, the fastest path must pass through from one border node b.sub.i in S.sub.i and another border node b.sub.j in S.sub.j. [0060]) and corresponds to a second contraction hierarchy (destination d in partition S.sub.j [0060]), of the plurality of contraction hierarchies (fig. 4; we partition the road network to non-overlapping partitions [0033]),
and determine a route from the origination point to the destination point (finding a path between a first node in a first of the subgraphs and a second node in a second of the subgraphs using a search directed in accordance with a lower-bound estimator of travel time, [0006],) based on the first contraction hierarchy (the lower-bound estimator being the minimum lower-bound fastest path cost between the border nodes and the , the second contraction hierarchy (the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the second subgraph [0006]; fig. 5, contraction hierarchy of partition S2), and the overall contraction hierarchy (the minimum lower-bound fastest path cost between respective border nodes of the first and second subgraphs, [0006]; fig. 5, nodes connecting S1 and S2 representing the overall path through all other partitions not associated with the source or destination node.).
Demiryurek does not teach, however Theurer teaches:
and wherein the first contraction hierarchy and the second contraction hierarchy (Theurer teaches the “clustered update” for a contraction hierarchy however doesn’t specifically teach that the contraction hierarchy is the first and second hierarchy. However the examiner asserts this would fall under routine optimization (See MPEP 2144.05(II)(A)) since there are a finite amount of contraction hierarchies over the map and the beginning and end of the route are most likely to have more lower level roads with higher variance that would be more sensitive to traffic conditions and therefore require more frequent updating. Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to have applied the “cluster updates” of Theurer to the first and second contraction hierarchies.) are configured to be discretely regenerated (The number of contractions and the runtime for the clustered updates are shown for each graph in Figure 4.2. The increasing measurements refer to the increasing algorithm with the 1.05 multiplier, and the decreasing ones refer to the general algorithm with the 0.95 multiplier. The measurements are compared to the performance of rebuilding the hierarchy. The number of recontractions are constant (equal to the number  based on update information relating to changes to the road network (The deletion (or setting an edge weight to infinity) would be a common use case for road networks to respond to road blocks due to an accident. For all graphs, we could perform this operation in a matter of milliseconds that would otherwise take minutes for large national networks. This allows adapting to the new graph and changing the routing according to the new situation almost instantaneously. Moreover, our multi-edge update tests have shown that updating multiple edges in close vicinity (as would be the case with local traffic jams) can be done with little additional cost compared to updating a single edge. [page 58]) within the first partition or the second partition (“in our first experiment, we randomly choose a clustered set of edges of varying size. From a random starting vertex, a breadth-first search is performed and all edges that are encountered are updated with some multiplier until the target number of edges for the test is reached. Such a clustered update is the ideal case and will achieve the best performance for multiple edge updates” [page 49]; examiner notes that the updates are only being performed in the area of the cluster where the updates are applied to the edge weights.);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek to include the teachings as taught by Theurer because “Results show significant speed-ups over rebuilding the acceleration structure from scratch, for both single-edge updates as well as multi-edge updates in close vicinity. This allows responding to dynamic events much more quickly.” [Theurer, page iv]
Regarding claim 13:

Demiryurek further teaches:
the one or more processors (the one or more computers including at least one processor and at least one memory device [0010]), when determining the route from the origination point to the destination point (finding a path between a first node in a first of the subgraphs and a second node in a second of the subgraphs using a search directed in accordance with a lower-bound estimator of travel time, [0006],) based on the first contraction hierarchy (the lower-bound estimator being the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the first subgraph [0006]), the second contraction hierarchy (the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the second subgraph [0006]), and the overall contraction hierarchy (the minimum lower-bound fastest path cost between respective border nodes of the first and second subgraphs, [0006]), are configured to: 
identify (we partition the road network to non-overlapping partitions (an off-line operation) and precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]; We will use the precomputed node-to-border, border-to-border, and border-to-node lower-bound travel-times referred to as distance labels to construct our heuristic function for online time-dependent A* search. [0057]) a first set of nodes of the first contraction hierarchy (fig. 5, nodes in S1), a second set of nodes of the second contraction hierarchy (fig. 5, , and a third set of nodes of the overall contraction hierarchy (fig. 5, nodes between S1 and S2);
traverse, from the origination point (searches forward from the source [0064]), one or more of the first set of nodes (fig. 5, nodes with bolded paths in S1) and one or more of the third set of nodes (fig. 5, bolded paths between S1 and S2; fig. 6, meeting point u) based on a respective priority value associated with each node of the first set of nodes and the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]);
determine, based on traversing the one or more of the first set of nodes and the one or more of the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels , a first set of partial routes (fig. 6, paths from s to u);
traverse, from the destination point (backwards from the destination [0064]), one or more of the second set of nodes (fig. 5, nodes with bolded paths in S2) and one or more of the third set of nodes (fig. 5, bolded paths between S1 and S2; fig. 6, meeting point u) based on a respective priority value associated with each node of the second set of nodes and the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]); 
determine, based on traversing the one or more of the second set of nodes and the one or more of the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels , a second set of partial routes (fig. 6, paths from d to u);
and determine the route from the origination point to the destination point (Once both searches stop, H will include all the candidate nodes that can possibly be part of the time-dependent fastest path to d. Finally, we continue the forward search considering only the nodes in H until we reach d (Line 11). [0066]) based on the first set of partial routes and the second set of partial routes (To further speed-up the computation, we propose a bidirectional search that simultaneously searches forward from the source and backwards from the destination until the search frontiers meet. [0064]).
Regarding claim 15:
Demiryurek teaches:
A non-transitory computer-readable medium storing instructions (the one or more computers including at least one processor and at least one memory device [0010]), the instructions comprising: 
one or more instructions (a computer program product operable to cause data processing apparatus to perform operations [claim 10]) that, when executed by one or more processors (data processing apparatus to perform operations [claim 10]), cause the one or more processors (the one or more computers including at least one processor and at least one memory device [0010]) to: 
identify a plurality of nodes interconnected by a plurality of paths in a road network (for each of multiple transit nodes connecting adjacent levels of the hierarchy, precomputing a core region and an extended region around the transit node based on lower-bound and upper-bound graphs corresponding to the road network graph; and ; 
divide the road network into a plurality of partitions (partitioning a road network graph into subgraphs, wherein the road network graph has associated time-dependent edge weights [0006]; we partition the road network to non-overlapping partitions [0033]; fig. 4);
generate a plurality of contraction hierarchies for the plurality of partitions (fig. 5, partition S1 and partition S2 showing contracted hierarchy; for each one of the subgraphs, which includes interior nodes and border nodes, determining a minimum lower-bound fastest path cost between the border nodes and the interior nodes of the one subgraph, based on minimum edge weight values in the one subgraph [0006]); 
generate, based on the plurality of contraction hierarchies, an overlay network (for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]; examiner is interpreting as this constituting "an overlay network" since it is contracting down the paths of the road network that are not included in the first or second partition associated with the source or destination nodes respectively.); 
generate an overall contraction hierarchy for the overlay network (fig. 5, paths between S1 and S2; for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]); 
obtain information relating to an origination point and a destination point associated with the road network (a source and destination have been set by a query and a fastest path shown to the user [0030]); 
identify a first partition (source s in partition S.sub.i[0060]), of the plurality of partitions (fig. 4; we partition the road network to non-overlapping partitions [0033]), and a second partition (destination d in partition S.sub.j [0060]), of the plurality of partitions (fig. 4; we partition the road network to non-overlapping partitions [0033]),
wherein the first partition is associated with the origination point (fig. 5, partition S1 containing origination point s) and corresponds to a first contraction hierarchy (source s in partition S.sub.i[0060]), of the plurality of contraction hierarchies (fig. 4; we partition the road network to non-overlapping partitions [0033]),
wherein the second partition is associated with the destination point (fig. 5, partition S2 containing destination point d; Assuming that an on-line time-dependent fastest path query requests a path from source s in partition S.sub.i to destination d in partition S.sub.j, the fastest path must pass through from one border node b.sub.i in S.sub.i and another border node b.sub.j in S.sub.j. [0060]) and corresponds to a second contraction hierarchy (destination d in partition S.sub.j [0060]), of the plurality of contraction hierarchies (fig. 4; we partition the road network to non-overlapping partitions [0033]),
and determine a route from the origination point to the destination point (finding a path between a first node in a first of the subgraphs and a second node in a second of the subgraphs using a search directed in accordance with a lower-bound estimator of travel time, [0006],) based on the first contraction hierarchy (the lower-bound estimator being the minimum lower-bound fastest path cost between the border nodes and the , the second contraction hierarchy (the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the second subgraph [0006]; fig. 5, contraction hierarchy of partition S2), and the overall contraction hierarchy (the minimum lower-bound fastest path cost between respective border nodes of the first and second subgraphs, [0006]; fig. 5, nodes connecting S1 and S2 representing the overall path through all other partitions not associated with the source or destination node.).
Demiryurek does not teach, however Theurer teaches:
and wherein the first contraction hierarchy and the second contraction hierarchy (Theurer teaches the “clustered update” for a contraction hierarchy however doesn’t specifically teach that the contraction hierarchy is the first and second hierarchy. However the examiner asserts this would fall under routine optimization (See MPEP 2144.05(II)(A)) since there are a finite amount of contraction hierarchies over the map and the beginning and end of the route are most likely to have more lower level roads with higher variance that would be more sensitive to traffic conditions and therefore require more frequent updating. Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to have applied the “cluster updates” of Theurer to the first and second contraction hierarchies.) are configured to be discretely regenerated (The number of contractions and the runtime for the clustered updates are shown for each graph in Figure 4.2. The increasing measurements refer to the increasing algorithm with the 1.05 multiplier, and the decreasing ones refer to the general algorithm with the 0.95 multiplier. The measurements are compared to the performance of rebuilding the hierarchy. The number of recontractions are constant (equal to the number  based on update information relating to changes to the road network (The deletion (or setting an edge weight to infinity) would be a common use case for road networks to respond to road blocks due to an accident. For all graphs, we could perform this operation in a matter of milliseconds that would otherwise take minutes for large national networks. This allows adapting to the new graph and changing the routing according to the new situation almost instantaneously. Moreover, our multi-edge update tests have shown that updating multiple edges in close vicinity (as would be the case with local traffic jams) can be done with little additional cost compared to updating a single edge. [page 58]) within the first partition or the second partition (“in our first experiment, we randomly choose a clustered set of edges of varying size. From a random starting vertex, a breadth-first search is performed and all edges that are encountered are updated with some multiplier until the target number of edges for the test is reached. Such a clustered update is the ideal case and will achieve the best performance for multiple edge updates” [page 49]; examiner notes that the updates are only being performed in the area of the cluster where the updates are applied to the edge weights.);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek to include the teachings as taught by Theurer because “Results show significant speed-ups over rebuilding the acceleration structure from scratch, for both single-edge updates as well as multi-edge updates in close vicinity. This allows responding to dynamic events much more quickly.” [Theurer, page iv]
Regarding claim 20:

Demiryurek further teaches:
the one or more instructions (a computer program product operable to cause data processing apparatus to perform operations [claim 10]), that cause the one or more processors to determine the route from the origination point to the destination point (finding a path between a first node in a first of the subgraphs and a second node in a second of the subgraphs using a search directed in accordance with a lower-bound estimator of travel time, [0006],) based on the first contraction hierarchy (the lower-bound estimator being the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the first subgraph [0006]), the second contraction hierarchy (the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the second subgraph [0006]), and the overall contraction hierarchy (the minimum lower-bound fastest path cost between respective border nodes of the first and second subgraphs, [0006]), cause the one or more processors to: 
identify (we partition the road network to non-overlapping partitions (an off-line operation) and precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]; We will use the precomputed node-to-border, border-to-border, and border-to-node lower-bound travel-times referred to as distance labels to construct our heuristic function for online time-dependent A* search. [0057]) a first set of nodes of the first contraction (fig. 5, nodes in S1), a second set of nodes of the second contraction hierarchy (fig. 5, nodes in S2), and a third set of nodes of the overall contraction hierarchy (fig. 5, nodes between S1 and S2);
traverse, from the origination point (searches forward from the source [0064]), one or more of the first set of nodes (fig. 5, nodes with bolded paths in S1) and one or more of the third set of nodes (fig. 5, bolded paths between S1 and S2; fig. 6, meeting point u) based on a respective priority value associated with each node of the first set of nodes and the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]);
determine, based on traversing the one or more of the first set of nodes and the one or more of the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels , a first set of partial routes (fig. 6, paths from s to u);
traverse, from the destination point (backwards from the destination [0064]), one or more of the second set of nodes (fig. 5, nodes with bolded paths in S2) and one or more of the third set of nodes (fig. 5, bolded paths between S1 and S2; fig. 6, meeting point u) based on a respective priority value associated with each node of the second set of nodes and the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]); 
determine, based on traversing the one or more of the second set of nodes and the one or more of the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels , a second set of partial routes (fig. 6, paths from d to u);
and determine the route from the origination point to the destination point (Once both searches stop, H will include all the candidate nodes that can possibly be part of the time-dependent fastest path to d. Finally, we continue the forward search considering only the nodes in H until we reach d (Line 11). [0066]) based on the first set of partial routes and the second set of partial routes (To further speed-up the computation, we propose a bidirectional search that simultaneously searches forward from the source and backwards from the destination until the search frontiers meet. [0064]).
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Demiryurek (U.S. Pub. No. 2012/0283948) in view of Theurer (Incremental Updates of Contraction Hierarchies for Road Network Routing – NPL) in further view of Dorum (U.S. Pub. No. 2016/0245657).
Regarding claim 2:
Demiryurek in view of Theurer, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek in view of Theurer does not teach, however Dorum teaches:
dividing the road network into the plurality of partitions (In order to ensure that each tile has approximately equal number of nodes and shape points, the whole grid of an example embodiment is recursively subdivided in half along the grid lines, both in horizontal and vertical directions, in such a way that each of the two partitions contains an equal number of geometrical points. [0066]) comprises: 
determining a particular number of nodes to include in a partition (The process continues until the tiles contain an amount of nodes and shape points that is smaller than a predefined threshold. [0066]), of the plurality of partitions (fig. 4, partitions S1 through S11);
and dividing the road network into the plurality of partitions (the whole grid of an example embodiment is recursively subdivided [0066]), wherein each partition, of the plurality of partitions, includes a number of nodes that matches the particular number of nodes within a threshold amount (In order to ensure that each tile has approximately equal number of nodes and shape points, the whole grid of an example embodiment is recursively subdivided in half along the grid lines, both in horizontal and vertical directions, in such a way that each of the two partitions contains an equal number of geometrical points. The process continues until the tiles contain an amount of nodes and shape points that is smaller than a predefined threshold. [0066]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer to include the teachings as taught by Dorum because “the subdivision of the link geometry into tiles facilitates parallel processing of the tiles in conjunction with the conversion of the link geometry into a plurality of link splines [0065]” which speeds up processing times.
Regarding claim 9:
Demiryurek in view of Theurer, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
Demiryurek in view of Theurer does not teach, however Dorum teaches:
dividing the road network into the plurality of partitions (In order to ensure that each tile has approximately equal number of nodes and shape points, the whole grid of an example embodiment is recursively subdivided in half along the grid lines, both in horizontal and vertical directions, in such a way that each of the two partitions contains an equal number of geometrical points. [0066]) are configured to: 
determine a particular number of nodes to include in a partition (The process continues until the tiles contain an amount of nodes and shape points that is smaller than a predefined threshold. [0066]) of the plurality of partitions (fig. 4, partitions S1 through S11);
and divide the road network into the plurality of partitions (the whole grid of an example embodiment is recursively subdivided [0066]), wherein each partition, of the plurality of partitions, includes a number of nodes that matches the particular number of nodes within a threshold amount (In order to ensure that each tile has approximately equal number of nodes and shape points, the whole grid of an example embodiment is recursively subdivided in half along the grid lines, both in horizontal and vertical directions, in such a way that each of the two partitions contains an equal number of geometrical points. The process continues until the tiles contain an amount of nodes and shape points that is smaller than a predefined threshold. [0066]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer to include the teachings as taught by Dorum because “the subdivision of the link geometry into tiles facilitates parallel processing of the tiles in conjunction with the conversion of the link geometry into a plurality of link splines [0065]” which speeds up processing times.
Regarding claim 16:
Demiryurek in view of Theurer, as shown above, discloses all the limitations of claim 15, upon which this claim is dependent.
Demiryurek in view of Theurer does not teach, however Dorum teaches:
the one or more instructions (a computer program product operable to cause data processing apparatus to perform operations [claim 10]), that cause the one or more processors (the one or more computers including at least one processor and at least one memory device [0010]) to divide the road network into the plurality of partitions (In order to ensure that each tile has approximately equal number of nodes and shape points, the whole grid of an example embodiment is recursively subdivided in half along the grid lines, both in horizontal and vertical directions, in such a way that each of the two partitions contains an equal number of geometrical points. [0066]) cause the one or more processors to: 
determine a particular number of nodes to include in a partition (The process continues until the tiles contain an amount of nodes and shape points that is smaller than a predefined threshold. [0066]), of the plurality of partitions (fig. 4, partitions S1 through S11);
and divide the road network into the plurality of partitions (the whole grid of an example embodiment is recursively subdivided [0066]), wherein each partition, of the plurality of partitions, includes a number of nodes that matches the particular number of nodes within a threshold amount (In order to ensure that each tile has approximately equal number of nodes and shape points, the whole grid of an example embodiment is recursively subdivided in half along the grid lines, both in horizontal and .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer to include the teachings as taught by Dorum because “the subdivision of the link geometry into tiles facilitates parallel processing of the tiles in conjunction with the conversion of the link geometry into a plurality of link splines [0065]” which speeds up processing times.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Demiryurek (U.S. Pub. No. 2012/0283948) in view of Theurer (Incremental Updates of Contraction Hierarchies for Road Network Routing – NPL)  in further view of Shaffer (U.S. Pub. No. 2012/0155511).
Regarding claim 3:
Demiryurek in view of Theurer, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek further teaches:
generating the plurality of contraction hierarchies for the plurality of partitions (fig. 5, shows contraction of road network to optimal paths between pertinent nodes.) comprises:
identifying a border associated with a partition, of the plurality of partitions (fig. 5, border to S1 and S2); 
identifying a group of paths, of the plurality of paths (fig. 5, paths between nodes), and a group of nodes, of the plurality of nodes (In addition, for each node v.sub.i in a , that are included in the partition (each node v.sub.i in a partition S.sub.i, [0057]);
generating a plurality of border nodes (fig. 4, circled area 410; The border nodes between partitions S.sub.1 and S.sub.4 are shown in the circled area 410. [0055]);
wherein a border node, of the plurality of border nodes, represents a point at which a path, of the group of paths, intersects the border (fig. 4, circled area 410; The border nodes between partitions S.sub.1 and S.sub.4 are shown in the circled area 410. [0055]);
calculating a respective shortest route between each border node of the plurality of border nodes (precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]);
 identifying a set of nodes, of the group of nodes, that are located along the shortest routes between the plurality of border nodes (precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]; examiner is interpreting as being able to calculate the shortest path between two border nodes as inherently identifying the interior nodes that lie along that optimal path.; we compute the lower-bound fastest path cost from v.sub.i to all border nodes in S.sub.1 with respect to G and store the minimum among them. [0057]; We maintain the distance labels by attaching three attributes to each node representing a) the partition S.sub.i that contains the node, b) minimum of the lower-bound distances from the node to border nodes, and e) minimum of the lower-bound distances from border ;
determining a respective priority value of each node of the set of nodes (minimum of the lower-bound distances from the node to border nodes [0058]; examiner is interpreting this value as the priority value as a minimum value corresponds to the optimal path.);
and causing the plurality of border nodes and the subset of nodes to be associated with a highest priority value for the partition (Given a time-dependent graph G (V,E,T), s and d, and departure-time t.sub.s from s, let Q.sub.j and Q.sub.b represent the two priority queues that maintain the labels of nodes to be processed with forward and backward A* search, respectively. [0065]).
Demiryurek in view of Theurer does not teach, however Shaffer teaches:
identifying a subset of nodes, of the set of nodes, wherein each node of the subset of nodes is connected to a threshold number of paths (figs. 8-9b, table 800 with ranking 805; The management node may arrange/order the nodes of the network in the table according to their ranking (e.g., number of neighbors,…) [0073]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer to include the teachings as taught by Shaffer because “a needed route to a destination, sends a route request into the network to determine which neighboring node may be used to reach the desired destination. [0032]” and having more neighbors makes the node more desirable as increasing flexibility in pathing.
Regarding claim 10:

Demiryurek further teaches:
generating the plurality of contraction hierarchies for the plurality of partitions (fig. 5, shows contraction of road network to optimal paths between pertinent nodes.) are configured to:
identifying a border associated with a partition, of the plurality of partitions (fig. 5, border to S1 and S2); 
identifying a group of paths, of the plurality of paths (fig. 5, paths between nodes), and a group of nodes, of the plurality of nodes (In addition, for each node v.sub.i in a partition S.sub.i, we compute the lower-bound fastest path cost from v.sub.i to all border nodes in S.sub.1 with respect to G and store the minimum among them. [0057]), that are included in the partition (each node v.sub.i in a partition S.sub.i, [0057]);
generating a plurality of border nodes (fig. 4, circled area 410; The border nodes between partitions S.sub.1 and S.sub.4 are shown in the circled area 410. [0055]);
wherein a border node, of the plurality of border nodes, represents a point at which a path, of the group of paths, intersects the border (fig. 4, circled area 410; The border nodes between partitions S.sub.1 and S.sub.4 are shown in the circled area 410. [0055]);
calculating a respective shortest route between each border node of the plurality of border nodes (precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]);
 identifying a set of nodes, of the group of nodes, that are located along the shortest routes between the plurality of border nodes (precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]; examiner is interpreting as being able to calculate the shortest path between two border nodes as inherently identifying the interior nodes that lie along that optimal path.; we compute the lower-bound fastest path cost from v.sub.i to all border nodes in S.sub.1 with respect to G and store the minimum among them. [0057]; We maintain the distance labels by attaching three attributes to each node representing a) the partition S.sub.i that contains the node, b) minimum of the lower-bound distances from the node to border nodes, and e) minimum of the lower-bound distances from border nodes to the node (this is necessary for directed graphs). We can keep border-to-border distance information in a hash table. Since we only need store one distance value for each partition pair, the storage cost of the border-to-border distance labels is negligible. [0058]);
determining a respective priority value of each node of the set of nodes (minimum of the lower-bound distances from the node to border nodes [0058]; examiner is interpreting this value as the priority value as a minimum value corresponds to the optimal path.);
and causing the plurality of border nodes and the subset of nodes to be associated with a highest priority value for the partition (Given a time-dependent graph G (V,E,T), s and d, and departure-time t.sub.s from s, let Q.sub.j and Q.sub.b represent the two priority queues that maintain the labels of nodes to be processed with forward and backward A* search, respectively. [0065]).

identifying a subset of nodes, of the set of nodes, wherein each node of the subset of nodes is connected to a threshold number of paths (figs. 8-9b, table 800 with ranking 805; The management node may arrange/order the nodes of the network in the table according to their ranking (e.g., number of neighbors,…) [0073]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer to include the teachings as taught by Shaffer because “a needed route to a destination, sends a route request into the network to determine which neighboring node may be used to reach the desired destination. [0032]” and having more neighbors makes the node more desirable as increasing flexibility in pathing.
Regarding claim 17:
Demiryurek in view of Theurer, as shown above, discloses all the limitations of claim 15, upon which this claim is dependent.
Demiryurek further teaches:
the one or more instructions (a computer program product operable to cause data processing apparatus to perform operations [claim 10]), that cause the one or more processors (the one or more computers including at least one processor and at least one memory device [0010]) to generate the plurality of contraction hierarchies for the plurality of partitions (fig. 5, shows contraction of road network to optimal paths between pertinent nodes.) are configured to:
identifying a border associated with a partition, of the plurality of partitions (fig. 5, border to S1 and S2); 
identifying a group of paths, of the plurality of paths (fig. 5, paths between nodes), and a group of nodes, of the plurality of nodes (In addition, for each node v.sub.i in a partition S.sub.i, we compute the lower-bound fastest path cost from v.sub.i to all border nodes in S.sub.1 with respect to G and store the minimum among them. [0057]), that are included in the partition (each node v.sub.i in a partition S.sub.i, [0057]);
generating a plurality of border nodes (fig. 4, circled area 410; The border nodes between partitions S.sub.1 and S.sub.4 are shown in the circled area 410. [0055]);
wherein a border node, of the plurality of border nodes, represents a point at which a path, of the group of paths, intersects the border (fig. 4, circled area 410; The border nodes between partitions S.sub.1 and S.sub.4 are shown in the circled area 410. [0055]);
calculating a respective shortest route between each border node of the plurality of border nodes (precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]);
 identifying a set of nodes, of the group of nodes, that are located along the shortest routes between the plurality of border nodes (precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]; examiner is interpreting as being able to calculate the shortest path between two border nodes as inherently identifying the interior nodes that lie along that optimal path.; we compute the lower-bound fastest path cost from v.sub.i to all border nodes in S.sub.1 with respect to G and store the minimum among them. [0057]; We maintain the distance labels by attaching three attributes to each node representing a) the ;
determining a respective priority value of each node of the set of nodes (minimum of the lower-bound distances from the node to border nodes [0058]; examiner is interpreting this value as the priority value as a minimum value corresponds to the optimal path.);
and causing the plurality of border nodes and the subset of nodes to be associated with a highest priority value for the partition (Given a time-dependent graph G (V,E,T), s and d, and departure-time t.sub.s from s, let Q.sub.j and Q.sub.b represent the two priority queues that maintain the labels of nodes to be processed with forward and backward A* search, respectively. [0065]).
Demiryurek in view of Theurer does not teach, however Shaffer teaches:
identifying a subset of nodes, of the set of nodes, wherein each node of the subset of nodes is connected to a threshold number of paths (figs. 8-9b, table 800 with ranking 805; The management node may arrange/order the nodes of the network in the table according to their ranking (e.g., number of neighbors,…) [0073]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer to include the teachings as taught by Shaffer because “a needed route to a destination, sends a route request into the network to determine which .
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Demiryurek (U.S. Pub. No. 2012/0283948) in view of Theurer (Incremental Updates of Contraction Hierarchies for Road Network Routing – NPL) in further view of Guzenda (U.S. Pub. No. 2014/0250140).
Regarding claim 4:
Demiryurek in view of Theurer, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek in view of Theurer does not teach, however Guzenda teaches:
generating the overlay network comprises: generating the overlay network by combining the plurality of contraction hierarchies (the newly formed tenth zone J of FIG. 10 as formed by merging the fifth zone E and the sixth zone F. [0101]; fig. 9-10; examiner notes that combination could be between any partitions.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer to include the teachings as taught by Guzenda because “the system 100 deletes or merges the resultant list L.NR if the list L.NR includes less than a prespecified number of node records N.01-N.N [0079]” to combine partitions when they are not big enough.
Regarding claim 11:
Demiryurek in view of Theurer, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
Demiryurek in view of Theurer does not teach, however Guzenda teaches: 
generate the overlay network comprises: generating the overlay network by combining the plurality of contraction hierarchies (the newly formed tenth zone J of FIG. 10 as formed by merging the fifth zone E and the sixth zone F. [0101]; fig. 9-10; examiner notes that combination could be between any partitions.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer to include the teachings as taught by Guzenda because “the system 100 deletes or merges the resultant list L.NR if the list L.NR includes less than a prespecified number of node records N.01-N.N [0079]” to combine partitions when they are not big enough.
Regarding claim 18:
Demiryurek in view of Theurer, as shown above, discloses all the limitations of claim 15, upon which this claim is dependent.
Demiryurek in view of Theurer does not teach, however Guzenda teaches:
generate the overlay network comprises: generating the overlay network by combining the plurality of contraction hierarchies (the newly formed tenth zone J of FIG. 10 as formed by merging the fifth zone E and the sixth zone F. [0101]; fig. 9-10; examiner notes that combination could be between any partitions.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer to include the teachings as taught by Guzenda because “the system 100 deletes or merges the resultant list L.NR if the list L.NR includes less than a prespecified number of node records N.01-N.N [0079]” to combine partitions when they are not big enough.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Demiryurek (U.S. Pub. No. 2012/0283948) in view of Theurer (Incremental Updates of Contraction Hierarchies for Road Network Routing – NPL) in further view of Geisberger (U.S. Pat. No. 8,824,337).
Regarding claim 5:
Demiryurek in view of Theurer, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek further teaches:
generating the overall contraction hierarchy for the overlay network (fig. 5, paths between S1 and S2; for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]) comprises:
Demiryurek in view of Theurer does not teach, however Geisberger teaches:
identifying one or more nodes of the overlay network (fig. 4, step 402; a hierarchy of nodes with a number of levels is determined in a first graph [col 7, lines 36-38]);
and determining a respective priority value of each node of the one or more nodes of the overlay network (fig. 4, step 402; a hierarchy of nodes with a number of levels is determined in a first graph based on a priority factor assigned to each node. [col 7, lines 36-38]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer to include the teachings as taught by Geisberger because “the priority factor may reflect the importance of the node, such as factors measuring 
Regarding claim 12:
Demiryurek in view of Theurer, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek further teaches:
generating the overall contraction hierarchy for the overlay network (fig. 5, paths between S1 and S2; for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]) are configured to:
Demiryurek in view of Theurer does not teach, however Geisberger teaches:
identify one or more nodes of the overlay network (fig. 4, step 402; a hierarchy of nodes with a number of levels is determined in a first graph [col 7, lines 36-38]);
and determine a respective priority value of each node of the one or more nodes of the overlay network (fig. 4, step 402; a hierarchy of nodes with a number of levels is determined in a first graph based on a priority factor assigned to each node. [col 7, lines 36-38]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer to include the teachings as taught by Geisberger because “the priority factor may reflect the importance of the node, such as factors measuring edge difference and uniformity consideration [col 7, lines 38-40]” which allows for the “shortest paths in the remaining overlay graph are preserved [col 7, lines 56-59]”.
Regarding claim 19:

Demiryurek further teaches:
the one or more instructions (a computer program product operable to cause data processing apparatus to perform operations [claim 10]), that cause the one or more processors (the one or more computers including at least one processor and at least one memory device [0010]) to generate the overall contraction hierarchy for the overlay network (fig. 5, paths between S1 and S2; for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]) comprises:
Demiryurek in view of Theurer does not teach, however Geisberger teaches:
identify one or more nodes of the overlay network (fig. 4, step 402; a hierarchy of nodes with a number of levels is determined in a first graph [col 7, lines 36-38]);
and determine a respective priority value of each node of the one or more nodes of the overlay network (fig. 4, step 402; a hierarchy of nodes with a number of levels is determined in a first graph based on a priority factor assigned to each node. [col 7, lines 36-38]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer to include the teachings as taught by Geisberger because “the priority factor may reflect the importance of the node, such as factors measuring edge difference and uniformity consideration [col 7, lines 38-40]” which allows for the “shortest paths in the remaining overlay graph are preserved [col 7, lines 56-59]”.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Demiryurek (U.S. Pub. No. 2012/0283948) in view of Theurer (Incremental Updates of Contraction Hierarchies for Road Network Routing – NPL) in further view of Lee (U.S. Pub. No. 2020/0072621).
Regarding claim 7:
Demiryurek in view of Theurer, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek further teaches:
obtaining first update information related to a change to a particular node, of the plurality of nodes, or a particular path, of the plurality of paths, of the road network (we intend to investigate new data models for effective representation of spatiotemporal road networks. This should assist in supporting development of efficient and accurate time-dependent algorithms, while minimizing the storage and computation costs. Second, to support rapid changes of the traffic patterns (that may happen in case of accidents/events, for example), we plan to study incremental update algorithms for both of our approaches. [0098]; examiner interprets this as providing updated traffic info for either a node or route to update the time values for use in the algorithm calculations.);
Theurer further teaches:
regenerating only the first contraction hierarchy to account for the change to the particular node or the particular path (Results show significant speed-ups over rebuilding the acceleration structure from scratch, for both single-edge updates as well as multi-edge updates in close vicinity. This allows responding to dynamic events much more quickly. [page iv];);

determining that the first partition (distinguishing a map data update region [0011]), includes the particular node or the particular path (a navigation apparatus for a vehicle capable of rapidly distinguishing a map data update region, by periodically checking whether new map data of a plurality of regions is present at a predetermined time interval and setting an update identifier with respect to a region having new map data [0011]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer to include the teachings as taught by Lee because “the driver needs to frequently update the map information in order to acquire accurate map information [0004]”.
Regarding claim 14:
Demiryurek in view of Theurer, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek further teaches:
obtain second update information related to a change to a particular node, of the plurality of nodes, or a particular path, of the plurality of paths, of the road network (we intend to investigate new data models for effective representation of spatiotemporal road networks. This should assist in supporting development of efficient and accurate time-dependent algorithms, while minimizing the storage and computation costs. Second, to support rapid changes of the traffic patterns (that may happen in case of accidents/events, for example), we plan to study incremental update algorithms for both ;
Theurer further teaches:
regenerate the second contraction hierarchy to account for the change to the particular node or the particular path (Results show significant speed-ups over rebuilding the acceleration structure from scratch, for both single-edge updates as well as multi-edge updates in close vicinity. This allows responding to dynamic events much more quickly. [page iv]);
selectively regenerate, based on regenerating the second contraction hierarchy, the overlay network (The reason for this ordering is that the recontraction of a lower level vertex affects only higher level vertices. If a higher level vertex was recontracted before a lower level vertex and this lower level vertex’s recontraction would affect the higher level vertex, it would have to be recontracted twice. By always dequeuing the lowest level vertex, no vertex will have to be recontracted more than once. This means that in the worst case, there will be as many recontractions as there are vertices in the graph, which will be similar to rebuilding the hierarchy. In the best case, only one vertex will have to be recontracted. The average case is difficult to predict because it depends on the centrality of the adjacent vertices (number of shortest paths passing through) and the magnitude of the weight change. With each edge there are a number of vertices that must be recontracted regardless of the magnitude of the update, but each recontraction can trigger further recontractions and these updates propagate through the graph until no more changes are necessary. This propagation is difficult to predict and might be greater for significant edge weight changes. [page 23]) and selectively regenerating the overall contraction hierarchy (The goal of the incremental update is to keep the overlay graph and only update it as necessary. Keeping the contraction order for the updated graph greatly simplifies the solution as otherwise the effects on the shortcut edges could be very dramatic. The updated contraction graph should be identical to the solution obtained from rebuilding the hierarchy in the same order. By using the previous contraction graph as the base for the solution for the new graph, we need to analyze how the edge weight change can affect the contraction graph. New shortcut edges may have to be inserted and existing ones may have to be altered or removed. These changes can be achieved by re-contracting the vertices whose first contraction resulted in adding the shortcut edges that need to be altered, or which now would be responsible for adding a new shortcut. [page 21]).
Demiryurek in view of Theurer does not teach, however Lee teaches:
determine that the second partition (distinguishing a map data update region [0011]) includes the particular node or the particular path (a navigation apparatus for a vehicle capable of rapidly distinguishing a map data update region, by periodically checking whether new map data of a plurality of regions is present at a predetermined time interval and setting an update identifier with respect to a region having new map data [0011]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer to include the teachings as taught by Lee because “the driver needs to frequently update the map information in order to acquire accurate map information [0004]”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665